Name: 2011/557/EU, Euratom: Decision of the European Parliament of 10Ã May 2011 on the closure of the accounts of the general budget of the European Union for the financial year 2009, Section III Ã¢  Commission
 Type: Decision
 Subject Matter: accounting;  EU institutions and European civil service;  EU finance;  budget
 Date Published: 2011-09-27

 27.9.2011 EN Official Journal of the European Union L 250/87 DECISION OF THE EUROPEAN PARLIAMENT of 10 May 2011 on the closure of the accounts of the general budget of the European Union for the financial year 2009, Section III  Commission (2011/557/EU, Euratom) THE EUROPEAN PARLIAMENT,  having regard to the general budget of the European Union for the financial year 2009 (1),  having regard to the annual accounts of the European Union for the financial year 2009 (SEC(2010) 963  C7-0211/2010) (2),  having regard to the Commissions report on the follow-up to the discharge for the 2008 financial year (COM(2010) 650), and to the Commission staff working documents accompanying that report (SEC(2010) 1437 and SEC(2010) 1438),  having regard to the Commission communication of 2 June 2010 entitled Synthesis of the Commissions management achievements in 2009 (COM(2010) 281),  having regard to the Commissions annual report to the discharge authority on internal audits carried out in 2009 (COM(2010) 447), and to the Commission staff working document accompanying that report (SEC(2010) 994),  having regard to the Commissions report on Member States replies to the Court of Auditors 2009 annual report (COM(2011) 104),  having regard to the Annual Report of the Court of Auditors on the implementation of the budget concerning the financial year 2009, together with the institutions replies (3), and to the Court of Auditors special reports,  having regard to the statement of assurance as to the reliability of the accounts and the legality and regularity of the underlying transactions, provided by the Court of Auditors pursuant to Article 287 of the Treaty on the Functioning of the European Union (4),  having regard to the Councils recommendation of 15 February 2011 on discharge to be given to the Commission in respect of the implementation of the budget for the financial year 2009 (05891/2011  C7-0053/2011),  having regard to the Councils recommendation of 15 February 2011 on discharge to be given to the executive agencies in respect of the implementation of the budget for the financial year 2009 (05893/2011  C7-0054/2011),  having regard to Articles 274, 275 and 276 of the EC Treaty, Article 17(1) of the Treaty on European Union, Articles 317, 318 and 319 of the Treaty on the Functioning of the European Union and Articles 179a and 180b of the Euratom Treaty,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (5) as amended by Council Regulations (EC, Euratom) No 1995/2006 (6) and (EC) No 1525/2007 (7), and in particular Articles 55, 145, 146 and 147 thereof,  having regard to Council Regulation (EC) No 58/2003 of 19 December 2002 laying down the statute for executive agencies to be entrusted with certain tasks in the management of Community programmes (8), and in particular Article 14(2) and (3) thereof,  having regard to Rule 76 of, and Annex VI to, its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control and the opinions of the other committees concerned (A7-0134/2011), A. whereas under Article 318 of the Treaty on the Functioning of the European Union the Commission shall submit the accounts relating to the implementation of the budget and establish a financial statement of the assets and liabilities of the Union, 1. Approves the closure of the accounts of the general budget of the European Union for the financial year 2009; 2. Sets out its observations in the resolution that forms an integral part of the decisions on discharge in respect of the implementation of the European Union general budget for the 2009 financial year, Section III  Commission and executive agencies; 3. Instructs its President to forward this Decision, and the resolution that forms an integral part of it, to the Council, the Commission, the Court of Justice of the European Union, and the Court of Auditors, and to arrange for their publication in the Official Journal of the European Union (L series). The President Jerzy BUZEK The Secretary-General Klaus WELLE (1) OJ L 69, 13.3.2009. (2) OJ C 308, 12.11.2010, p. 1. (3) OJ C 303, 9.11.2010, p. 1. (4) OJ C 308, 12.11.2010, p. 129. (5) OJ L 248, 16.9.2002, p. 1. (6) OJ L 390, 30.12.2006, p. 1. (7) OJ L 343, 27.12.2007, p. 9. (8) OJ L 11, 16.1.2003, p. 1.